NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 14a0779n.06

                                          No. 13-1724


                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

TAYLOR HUNT,                                    )
                                                )                    FILED
       Plaintiff-Appellant,                     )               Oct 10, 2014
                                                )          DEBORAH S. HUNT, Clerk
v.                                              )
                                                )
                                                     ON APPEAL FROM THE UNITED
METROPOLITAN LIFE INSURANCE                     )
                                                     STATES DISTRICT COURT FOR THE
COMPANY and HAVI GROUP LP                       )
                                                     EASTERN DISTRICT OF MICHIGAN
HEALTHCARE AND SURVIVOR                         )
DISABILITY PLAN,                                )

       Defendants-Appellees.




       BEFORE: DAUGHTREY, SUTTON, and DONALD, Circuit Judges.

       MARTHA CRAIG DAUGHTREY, Circuit Judge. In this Employee Retirement Income

Security Act (ERISA) case, plaintiff Taylor Hunt appeals a district court decision upholding an

ERISA plan administrator’s denial of her claim for long-term disability benefits. Because the

district court correctly applied this circuit’s precedent and cogently explained its reasoning for

entering summary judgment in favor of the defendants, Metropolitan Life Insurance Company

and HAVI Group LP Healthcare and Survival Disability Plan (collectively, MetLife), we affirm.


       Beginning in early 2009, Hunt’s health began to deteriorate. Her symptoms included

debilitating pain and fatigue. By the end of that year, these symptoms forced her to leave her

position as director of digital promotions at HAVI Group, a large shipping and logistics
No. 13-1724
Hunt v. Metropolitan Life Insurance Company

company.     She would eventually be diagnosed with fibromyalgia, adrenal fatigue, gait

disturbance, lumbar spondylosis, dysomnia, and depression.


       In June of 2010, Hunt filed for long-term disability benefits under her employer’s

ERISA-controlled insurance plan. The plan’s administrator, MetLife, denied the claim because

it did not consider Hunt’s supporting documentation to be adequate. Hunt refiled the claim.

This time, she included notes and diagnostic reports from her treating physicians that described

Hunt’s symptoms and expressed the physicians’ professional opinion that Hunt was unable to

return to work. MetLife reviewed Hunt’s new information, but did not conduct a physical

examination, and again denied the claim, explaining that Hunt’s documents failed to include any

“objective findings to support [your] subjective complaints at this point in time or to impair you

to the point where you would have any restrictions/limitations that would preclude you from

being able to work fulltime.” MetLife informed Hunt of her right to appeal and advised her to

submit “medical records to include office visit notes, diagnostic-testing, lab reports, treatment

plans and current restrictions and limitations that are causing a functional impairment that would

prevent you from returning to work.”


       Hunt appealed the decision. She supplied further records from her treating physicians

that set out her symptoms and physical limitations, and she provided MetLife with medical

literature explaining that fibromyalgia is of “unknown etiology” and therefore cannot be

objectively detected or diagnosed.      MetLife conducted a second paper review of Hunt’s

submissions. The document reviewer found that “the records available for review did not

document objective findings that support Ms. Hunt’s inability to work,” and MetLife affirmed its

denial of benefits. Hunt filed suit in the United States District Court for the Eastern District of

Michigan shortly thereafter.
                                               -2-
No. 13-1724
Hunt v. Metropolitan Life Insurance Company

       Hunt’s primary argument, both in the district court and on appeal, is that it was arbitrary

and capricious to require her to provide objective evidence of her disability. She offers three

reasons: first, the terms of the insurance plan itself do not contain an objective evidence

requirement; second, it is unreasonable to require “objective evidence” of diseases like

fibromyalgia, which are susceptible only to clinical, not objective, diagnosis; and third, she

lacked notice of the need to present objective evidence because MetLife’s rejection letters did

not clearly communicate this requirement.         Hunt further contends that the physicians who

reviewed her documents labored under a conflict of interest because they were on MetLife’s

payroll and that MetLife improperly credited the results of its paper review over the opinions of

her treating physicians.


       Hunt does not dispute that the arbitrary and capricious standard of review applies, and

she apparently concedes that she did not provide MetLife with anything that could be considered

“objective evidence” of her disease or the functional limitations resulting from it.


       In granting summary judgment to MetLife, the district court held, first, that MetLife did

not act arbitrarily or capriciously when it demanded objective evidence supporting Hunt’s claim.

In this circuit, “[r]equiring a claimant to provide objective medical evidence of disability is not

irrational or unreasonable,” even when such a requirement does not appear among the plan

terms. Cooper v. Life Ins. Co. of N. Am., 486 F.3d 157, 166 (6th Cir. 2007) (citation omitted).

Second, and without disputing Hunt’s claim that fibromyalgia resists objective diagnosis, the

district court also found it reasonable for MetLife to require objective evidence of functional

limitations resulting from Hunt’s fibromyalgia—limitations that could, for example, have been

chronicled by a functional capacity evaluation.



                                                -3-
No. 13-1724
Hunt v. Metropolitan Life Insurance Company

       The district court also found no error in MetLife’s use of paid medical document

reviewers.   Although recognizing the potential for structural conflict created by such an

arrangement, see Metro. Life Ins. Co. v. Glenn, 554 U.S. 105, 112 (2008), the district court

correctly applied “Sixth Circuit caselaw [that] requires a plaintiff not only to show the purported

existence of a conflict of interest, but also to provide ‘significant evidence’ that the conflict

actually affected or motivated the decision at issue.” Cooper, 486 F.3d at 165 (quoting Peruzzi

v. Summa Med. Plan, 137 F.3d 431, 433 (6th Cir.1998)). Hunt provided no evidence that the

conflict influenced the paper reviewers’ decision in her case.


       Likewise, the district court found no error in MetLife’s decision to credit its own non-

treating physician reviewers over Hunt’s treating doctors—a proper application of our circuit’s

rule that “[u]nder ERISA, plan administrators are not required to accord special deference to the

opinions of treating physicians.” Balmert v. Reliance Standard Life Ins. Co., 601 F.3d 497, 504

(6th Cir. 2010) (citing Black & Decker Disability Plan v. Nord, 538 U.S. 822, 831 (2003)).

“Reliance on other physicians is reasonable so long as the administrator does not totally ignore

the treating physician’s opinions,” id. (citing Black & Decker, 538 U.S. at 834), and Hunt does

not argue that MetLife did so in this case.


       Finally, Hunt contends on appeal that MetLife failed to comply with ERISA’s notice

requirements under 29 U.S.C. § 1133 because the rejection letters did not clearly communicate

MetLife’s insistence on objective evidence. The district court did not have occasion to address

this argument because Hunt raised it for the first time on appeal. As a result she has “forfeit[ed]

the right to have the argument addressed on appeal.” Armstrong v. City of Melvindale, 432 F.3d
695, 700 (6th Cir. 2006) (citation omitted).



                                               -4-
No. 13-1724
Hunt v. Metropolitan Life Insurance Company

       In short, the reasons supporting this decision have been ably articulated by the district

court. The issuance of a full written opinion by this court would, therefore, be duplicative and

serve no useful precedential purpose. We therefore AFFIRM the judgment of the district court

upon the reasoning set forth in the opinion and order filed on April 29, 2013.




                                               -5-